Exhibit 10(n)(3)
 


CENTERPOINT ENERGY, INC.
OUTSIDE DIRECTOR BENEFITS PLAN
(As Amended and Restated Effective December 31, 2008)
 
__________________________


RECITALS
 
WHEREAS, CenterPoint Energy, Inc., a Texas corporation (the “Company”),
maintains the CenterPoint Energy, Inc. Outside Director Benefits Plan, as
amended and restated effective June 18, 2003, and as thereafter amended
(“Plan”); and
 
WHEREAS, the Plan is closed to outside directors of the Company who (i)
terminated service prior to January 1, 1992 and were not re-elected to the Board
of Directors of the Company (“Board”) prior to January 1, 2004 or (ii) were
initially elected to the Board on or after January 1, 2004; and
 
WHEREAS, on and after January 1, 2005, the Plan has been operated in good faith
compliance with Section 409A of the Internal Revenue Code (“Code”) with respect
to benefits under the Plan that are earned or vested after December 31, 2004,
with such Plan benefits earned and vested prior to January 1, 2005, subject to
the terms and conditions of the Plan as in effect on October 3, 2004; and
 
WHEREAS, pursuant to Section 7.1 of the Plan, the Company desires to amend the
Plan to freeze the Plan benefit and to comply with the final regulations issued
under Section 409A of the Code;
 
NOW, THEREFORE, in consideration of the foregoing, the Plan is hereby amended
and restated, effective as of December 31, 2008, to read as follows:
 
ARTICLE I
 
PURPOSE
 
The purpose of the Plan is to enhance the Company’s ability to maintain a
competitive position in attracting and retaining qualified Outside Directors who
contribute, and are expected to contribute, materially to the success of the
Company and its subsidiaries by providing retainer continuation benefits for the
Outside Directors.  The Plan is closed to any Outside Director (i) whose service
on the Board terminated prior to January 1, 1992 and who was not re-elected to
the Board prior to January 1, 2004, or (ii) who was first elected to the
 

 
 

--------------------------------------------------------------------------------

 

Board on or after January 1, 2004.  Effective as of December 31, 2008, the
benefit under the Plan is frozen.
 
ARTICLE II
 
DEFINITIONS
 
For purposes of the Plan, the terms set forth below shall have the following
meanings:
 
“Annual Retainer Fee” means the annual fee paid to the Outside Director for his
service on the Board exclusive of Board and committee meeting fees and any other
supplemental or special retainer fees.
 
“Board” means the Board of Directors of the Company.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Company” means CenterPoint Energy, Inc., a Texas corporation, or any successor
thereto.
 
A “Full Year of Service” means the completion of service in the capacity of an
Outside Director from one annual meeting of shareholders of the Company to the
next following annual meeting of shareholders of the Company; provided, however,
that (1) such calculation shall include (i) any such service as an Outside
Director prior to January 1, 1992, the original effective date of the Plan, and
(ii) service as a member of the board of directors of NorAm Energy Corp., any
predecessor thereto, or any division or subsidiary of NorAm Energy Corp., or
service as a director of any “advisory board” of NorAm Energy Corp. or its
subsidiaries or divisions; and (2) the Current Outside Directors (as defined in
Article IV) shall be deemed to have a Full Year of Service for the period
commencing with the 2008 annual meeting of the shareholders and ending on
December 31, 2008.
 
“Outside Director” means a person who is a member of the Board and who is not a
current employee of the Company or a subsidiary.
 
“Plan” means the CenterPoint Energy, Inc. Outside Director Benefits Plan set
forth herein, as amended and restated effective December 31, 2008, and as the
same may hereafter be amended from time to time.
 
“Termination Date” means the date on which occurs the end of an Outsider
Director’s service to the Company as a Director by reason of his retirement,
declination to stand for re-election, resignation, disability, removal, death or
other event that has the effect of terminating his service to the Company;
provided, however, that a date shall not be a “Termination Date” until there has
been a “Separation from Service” within the meaning of Section 409A of the Code
and the Treasury regulations issued thereunder.
 

 
-2-

--------------------------------------------------------------------------------

 

ARTICLE III
 
ADMINISTRATION
 
3.1           Plan Administrator:  This Plan shall be administered by the Board.
 
3.2           Powers and Duties:  Subject to the provisions hereof, the Board
shall have full and exclusive power and authority to administer this Plan and to
take all actions that are specifically contemplated hereby or are necessary or
appropriate in connection with the administration hereof.  The Board shall also
have full and exclusive power to interpret this Plan and to adopt such rules,
regulations and guidelines for carrying out this Plan as it may deem necessary
or proper, all of which powers shall be exercised in the best interests of the
Company and in keeping with the objectives of this Plan.  The Board may correct
any defect or supply any omission or reconcile any inconsistency in this Plan in
the manner and to the extent the Board deems necessary or desirable.  Any
decision of the Board in the interpretation and administration of this Plan
shall lie within its sole and absolute discretion and shall be final, conclusive
and binding on all parties concerned.  The Board may engage in or authorize the
engagement of a third party administrator to carry out administrative functions
under the Plan.
 
The Board shall publish and file or cause to be published and filed or disclosed
all reports and disclosures required by federal or state law.  The Board shall
keep all such books of accounts, records and other data as may be necessary for
the proper administration of the Plan.
 
3.3           Payment of Expenses: Each member of the Board shall serve without
compensation for his services as Plan administrator, but all expenses incurred
in administration of the Plan shall be paid by the Company.
 
3.4           Indemnities:  No member of the Board or officer of the Company or
a subsidiary of the Company to whom the Board has delegated authority in
accordance with the provisions of this Article shall be liable for anything done
or omitted to be done by him, by any member of the Board or by any officer of
the Company or Company subsidiary in connection with the performance of any
duties under this Plan, except for his own willful misconduct or as expressly
provided by statute.
 
ARTICLE IV
 
PARTICIPATION
 
All Outside Directors serving in such capacity on or after January 1, 1992 shall
be eligible to participate in the Plan, provided such service commenced prior to
January 1, 2004.  Any Outside Director (i) whose service on the Board terminated
prior to January 1, 1992 and who was not re-elected to the Board prior to
January 1, 2004, or (ii) who was first elected to the Board on or after January
1, 2004 shall not be eligible to participate in the Plan.  As of January 1,
2008, the Outside Directors who are active participants in the Plan are Milton
Carroll, Derrill Cody, O. Holcombe Crosswell, Thomas F. Madison and Michael E.
Shannon (with such active directors referred to as the “Current Outside
Directors”).
 

 
-3-

--------------------------------------------------------------------------------

 

ARTICLE V
 
BENEFITS
 
5.1           Retainer Continuation Benefits:  Each Current Outside Director
shall receive a cash benefit equal to the amount resulting from (i) the amount
of the Annual Retainer Fee payable to the Outside Director for 2008 (which is
$50,000), multiplied by (ii) the Outside Director’s Full Years of Service as of
December 31, 2008 (“Plan Benefit”).  The Plan Benefit shall be payable to a
Current Outside Director, in accordance with his timely-filed election on the
form prescribed by the Board (“Election Form”), either in (1) a lump sum cash
payment or (2) annual installment payments for up to the maximum number of years
set forth in the Election Form, payable in substantially equal installments
based on the number of years elected by the Participant on his Election Form,
with such Plan Benefit actuarially adjusted as provided in the Election Form.  A
Current Outside Director’s Plan Benefit shall be paid or commence, as
applicable, in February 2009 (with, in the case of installment payments, the
remaining annual installments paid in the same month as the initial payment
month for each of the remaining years elected).  If a Current Outside Director
fails to timely make such election, his Plan Benefit shall be paid in the form
of a lump sum cash payment (actuarially adjusted as described on the Election
Form not timely executed by him).
 
5.2           Death of Outside Director:  Upon the death of a Current Outside
Director before commencement of, or receipt of all, payments payable under the
Plan, the Outside Director’s beneficiary or beneficiaries, designated under
rules and procedures established by the Board, or in the absence of such
beneficiary, the Outside Director’s surviving spouse, or if there is no
surviving spouse, the personal representative of such Outside Director’s estate,
shall be entitled to receive the cash payment or payments to which the Outside
Director was entitled in accordance with Section 5.1 of the Plan.
 
5.3           Withholding of Taxes:  Unless otherwise required by applicable
federal or state laws or regulations, the Company shall not withhold or
otherwise pay on behalf of any Outside Director any federal, state, local or
other taxes arising in connection with the payment of any benefits under this
Plan.  The payment of any such taxes shall be the sole responsibility of each
Outside Director.
 
5.4           Prior Plan Benefits.  Benefits payable to Outside Directors who
ceased to be members of the Board prior to January 1, 2005, and thus their
benefits under the Plan were earned and vested as of December 31, 2004, are
subject to the terms and conditions of the Plan as in effect on October 3, 2004
(“Grandfathered Benefits”).  Such Grandfathered Benefits are not subject to
Section 409A of the Code.  The benefits payable to an Outside Director who
ceased to be a member of the Board after December 31, 2004, but prior to
December 31, 2007, are subject to the terms and conditions of the Plan as in
effect on the Termination Date of such Outside Director (subject to good faith
compliance with Section 409A of the Code in operation) and his election form,
which was made in accordance with the applicable transition guidance issued by
the Internal Revenue Service with respect to Section 409A of the Code.
 

 
-4-

--------------------------------------------------------------------------------

 



 
ARTICLE VI
 
RIGHTS OF OUTSIDE DIRECTORS
 
6.1           No Assignment or Transfer:  No right or benefit under this Plan
shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber or charge the same will be void.  No right or benefit hereunder
shall be in any manner payable for or subject to any debts, contracts,
liabilities or torts of the person entitled to such benefits.
 
6.2           Prerequisites:  No Outside Director, or any person claiming
through an Outside Director, shall have any right or interest in the Plan or any
benefits hereunder, unless and until all terms, conditions and provisions of the
Plan which affect such Outside Director or such other person shall have been
complied with as specified herein.
 
ARTICLE VII
 
MISCELLANEOUS
 
7.1           Amendment, Modification, Suspension or Termination:  The Board may
amend, modify, suspend or terminate this Plan in whole or in part at any time.
Any such amendment, modification, suspension or termination shall not, however,
adversely affect the rights of any Outside Director to any accrued benefits
under the Plan.
 
7.2           Code Section 409A.  It is intended that the provisions of this
Plan comply with and satisfy the requirements of Code Section 409A.  The Plan
shall be operated and the Plan provisions interpreted in a manner consistent
with such requirements to the extent applicable.
 
7.3           Applicable Laws:  This Plan and all determinations made and
actions taken pursuant hereto shall be governed by the internal laws of the
State of Texas, except as federal law may apply.
 
7.4           Unfunded Status of Plan:  This Plan shall be an unfunded
plan.  The annual benefit amount payable under this Plan shall be implemented by
a credit to a bookkeeping account maintained by the Company evidencing the
unfunded and unsecured right to receive the amount, which right shall be subject
to the terms, conditions and restrictions set forth in the Plan.  Such accounts
shall be used merely as a bookkeeping convenience.  The Company shall not be
required to establish any special or separate fund or reserve or to make any
other segregation of assets to assure the payment of the annual benefit amount
under this Plan.  Neither the Company nor the Board shall be required to give
any security or bond for the performance of any obligation that may be created
by this Plan.
 
[Signature Page To Follow]
 

 
-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, CenterPoint Energy, Inc. has executed these presents as
evidenced by the signature of its duly authorized officer, in a number of
copies, all of which shall constitute but one and the same instrument, which may
be sufficiently evidenced by any such executed copy hereof, this 12th day of
December, 2008.



 
    CENTERPOINT ENERGY, INC.
                   
By:
/s/ David M. McClanahan
   
David M. McClanahan
   
President and Chief Operating Officer
     
ATTEST:
                     
/s/ Richard Dauphin
   
Richard Dauphin
   
Assistant Corporate Secretary
   




 
-6-

--------------------------------------------------------------------------------

 
